DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted July 6, 2022, has been received and considered by the Examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (KR 1020120080148).
Regarding claims 1 and 4, Ahn teaches a lithium secondary battery comprising: 
an electrode assembly (electrode assembly 110) to which an electrode tap (electrode taps 114 and 115) is attached (Fig. 4; Description of Embodiments, 3rd para);
an electrode tap receptor (Fig. 4; first and second cover 130 and 140; Fig. 6, first cover 230) configured to house a portion of the electrode assembly (Description of Embodiments, 3rd para; para bridging pgs. 14 and 15); 
wherein the electrode tap receptor comprises a hole (jack hole 133 and 143; pg. 12, first para.) through which a portion of the electrode tap protrudes to an outside (Figs. 1 and 4); and
a case (120) formed from one sheet configured to surround the electrode assembly (Figs. 3, 4 and 6), 
wherein an end of the electrode tap receptor and an end of the case partially overlap each other (Figs. 3 and 4), and the end of the case is disposed over the end of the electrode tap receptor to seal the electrode assembly (Figs. 3 and 4; para. bridging both pg. 13 and 14),
wherein the case surrounds sides of the electrode assembly to which the electrode tap is not attached and does not surround a side of the electrode assembly to which the electrode tap is attached (Figs. 3, 4 and 6), 
wherein the electrode tap receptor includes a gas barrier layer (corresponds to instant claim 1), wherein the gas barrier layer is a polyethylene (pg. 7, 6th para.; corresponds to instant claim 4), and 
wherein an inner surface of the electrode tap receptor includes an electrolyte storage part which has a shape of a groove (Figs. 1 and 7 show a groove inside of the electrode tap receptor/first and second cover 130 and 140 in which electrolyte is fully capable of being stored; therefore, the electrode tap receptor includes an electrolyte storage part which has a shape of a groove). 
Ahn is silent regarding the gas barrier layer being a linear low-density polyethylene.  However, lacking criticality and unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electrode tap receptor of modified Ahn such that is made from a linear low-density polyethylene when doing so gives improved structural integrity to the electrode tap receptor that other polyethylenes do not provide.  Because the instant modification provides an electrode tap receptor made of one of the claimed gas barrier layer components, Ahn reads on the claim limitation "wherein the electrode tap receptor includes a gas barrier layer".
Regarding claim 3, modified Ahn teaches a lithium secondary battery wherein the gas barrier layer is formed on a portion which contacts the electrode assembly (Fig. 4).
Regarding claim 6, modified Ahn teaches a lithium secondary battery further comprising: a sub receptor (second cover 240) provided on an opposite surface of the electrode assembly relative to one surface to which the electrode tap is attached to house a portion the electrode assembly including the opposite surface (Fig. 6), wherein the sub receptor includes a polyethylene (pg. 7, 6th para.).
Ahn is silent regarding the sub receptor being a linear low-density polyethylene.  However, lacking criticality and unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sub receptor of modified Ahn such that is made from a linear low-density polyethylene when doing so gives improved structural integrity of the sub receptor that other polyethylenes do not provide.  Because the instant modification provides a sub receptor made of one of the claimed gas barrier layer components, Ahn reads on the claim limitation "wherein the sub receptor includes a gas barrier layer".
Regarding claim 7, modified Ahn teaches a lithium secondary battery wherein the electrode tap includes a first electrode tap and a second electrode tap which are attached to surfaces of the electrode assembly facing each other (Ahn, Figs. 1 and 3-7), and 
wherein the electrode tap receptor includes a first electrode tap receptor configured to house a portion of the electrode assembly, and a second electrode tap receptor configured to house a portion of the electrode assembly (Ahn, Figs. 1 and 3-7), 
wherein the first electrode tap receptor comprises a hole through which a portion of the first electrode tap protrudes to the outside, and the second electrode tap receptor comprises a hole through which a portion of the second electrode tap protrudes to the outside (Ahn, Figs. 1 and 3-7).  
Regarding claim 9, modified Ahn teaches a lithium secondary battery wherein the case is formed of polyethylene terephthalate (pg. 11, 2nd para.).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn as applied to claim 1 above, and further in view of Otsuka (US 2014/0106201).
Regarding claim 2, modified Ahn is silent regarding a lithium secondary battery wherein the electrode tap receptor is formed in a plurality of layers, and the gas barrier layer is included in an inner layer of the electrode tap receptor.  However, Otsuka teaches that it is known in the art to have an exterior body of a battery that comprises a gas barrier layer that is included in an inner layer (para. [0044]; corresponds to the electrode tap receptor is formed in a plurality of layers, and the gas barrier layer is included in an inner layer of the electrode tap receptor).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode tap receptor of modified Ahn by incorporating an outer layer on the top of the electrode tap receptor and an inner adhesive layer of a resin, i.e. a polypropylene resin, as taught by Otsuka in order to reinforce or to bolster the structural integrity of the electrode tab receptor.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn as applied to claim 1 above, and further in view of Kim et al. (US 2016/0056421).
Regarding claim 5, modified Ahn is silent regarding a lithium secondary battery wherein the gas barrier layer includes a metal film, a coating layer made of at least one selected from a group consisting of silica, alumina, rubber, metal, glass and amorphous carbon, or a film having a coating layer in which layered silicate nano particles are dispersed in a polyvinyl alcohol binder.  However, Kim et al. teaches that it is known in the art to use a metal thin film as a gas barrier layer in a battery (para. [0038]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas barrier layer of modified Ahn by replacing it with a gas barrier layer that includes a metal film in order to block the inflow of external moisture and air and the outflow of gases therein from the lithium secondary battery (Kim et al., para. [0038]).  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn as applied to claim 1 above, and further in view of Heo et al. (US 2014/0356687).
Regarding claim 9, Modified Ahn is silent regarding a lithium secondary battery wherein a portion in which the case and the electrode tap receptor contact each other is sealed by an adhesive or thermal fusion bonding.  However, Heo et al. teaches that it is known in the art that wherein a portion in which a case and its respective portions (including end portions) contact each other is sealed by an adhesive (para. [0065]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the lithium secondary battery of modified Ahn such that wherein a portion in which the case and its various components, i.e. the electrode tap receptor, contact each other is sealed by an adhesive as taught by Heo et al. in order to integrally couple each of the respective parts of the battery to the case (Heo et al., para. [0065]) in order to improve the structural integrity of the battery.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn (KR 1020120080148) in view of Thoennessen et al. (US 2015/0270530).
Regarding claim 1, Ahn teaches a lithium secondary battery comprising: 
an electrode assembly (electrode assembly 110) to which an electrode tap (electrode taps 114 and 115) is attached (Fig. 4; Description of Embodiments, 3rd para);
an electrode tap receptor (Fig. 4; first and second cover 130 and 140; Fig. 6, first cover 230) configured to house a portion of the electrode assembly (Description of Embodiments, 3rd para; para bridging pgs. 14 and 15); 
wherein the electrode tap receptor comprises a hole (jack hole 133 and 143; pg. 12, first para.) through which a portion of the electrode tap protrudes to an outside (Figs. 1 and 4); and
a case (120) formed from one sheet configured to surround the electrode assembly (Figs. 3, 4 and 6), 
wherein an end of the electrode tap receptor and an end of the case partially overlap each other (Figs. 3 and 4), and the end of the case is disposed over the end of the electrode tap receptor to seal the electrode assembly (Figs. 3 and 4; para. bridging both pg. 13 and 14),
wherein the case surrounds sides of the electrode assembly to which the electrode tap is not attached and does not surround a side of the electrode assembly to which the electrode tap is attached (Figs. 3, 4 and 6), 
wherein the electrode tap receptor includes a gas barrier layer (pg. 8, 5th full para.; the electrode tap receptor is made from polyethylene; the claimed gas barrier layer is made of a polyethylene), and 
wherein an inner surface of the electrode tap receptor has a shape of a groove (Figs. 1 and 7 show a groove inside of the electrode tap receptor/first and second cover 130 and 140). 
Ahn is silent regarding the lithium secondary battery comprising an electrode tap receptor includes an electrolyte storage part.  However, Thoennessen et al. teaches that it is known in the art to have an electrolyte-containing pouch (corresponds to an electrolyte storage part) situated inside a battery casing (para. [0021]) thereby providing additional electrolyte to the battery as needed.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lithium secondary battery of Ahn to include an electrolyte storage part as taught by Thoennessen et al. to provide additional electrolyte to the battery as needed, said electrolyte storage part being located specifically within the electrode tap receptor/deformation restricting member will further protect the electrolyte storage part from being easily damaged if the battery is dropped or exposed to vibrations or other rough conditions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,224,520 (hereinafter “Kang et al.”).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, Kang et al. teaches a lithium secondary battery comprising: 
an electrode assembly to which an electrode tap is attached (claim 1); 
an electrode tap receptor configured to house a portion of the electrode assembly (claim 1); 
wherein the electrode tap receptor comprises a hole through which a portion of the electrode tap protrudes to an outside (claim 1); and 
a case formed from one sheet configured to surround the electrode assembly (claim 1), 
wherein an end of the electrode tap receptor and an end of the case partially overlap each other, and the end of the case is disposed over the end of the electrode tap receptor to seal the electrode assembly (claim 1), 
wherein the case surrounds sides of the electrode assembly to which the electrode tap is not attached (claim 1), 
wherein the electrode tap receptor includes a gas barrier layer (claim 1), and 
wherein an inner surface of the electrode tap receptor includes an electrolyte storage part which has a shape of a groove (claim 1).
Regarding claim 2, Kang et al. teaches a lithium secondary battery according to claim 1, wherein the electrode tap receptor is formed in a plurality of layers, and the gas barrier layer is included in an inner layer of the electrode tap receptor (claim 2).
Regarding claim 3, Kang et al. teaches a lithium secondary battery according to claim 1, wherein the gas barrier layer is formed on a portion which contacts the electrode assembly (claim 3).
Regarding claim 4, Kang et al. teaches a lithium secondary battery according to claim 1, wherein the gas barrier layer includes at least one selected from a group consisting of ethylene-vinyl alcohol copolymer, polyvinylidene chloride, polyvinyl alcohol, nylon, polyamide, polyacrylonitrile, linear low-density polyethylene and ionomer copolymer (claim 4).
Regarding claim 5, Kang et al. teaches a lithium secondary battery according to claim 1, wherein the gas barrier layer includes a metal film, a coating layer made of at least one selected from a group consisting of Silica, alumina, rubber, metal, glass and amorphous carbon, or a film having a coating layer in which layered silicate nano particles are dispersed in a polyvinyl alcohol binder (claim 4).
Regarding claim 6, Kang et al. teaches a lithium secondary battery according to claim 1, further comprising: 
a sub receptor provided on an opposite surface of the electrode assembly relative to one surface to which the electrode tap is attached to house a portion the electrode assembly including the opposite surface (claim 7), 
wherein the sub receptor includes a gas barrier layer (claim 7).
Regarding claim 7, Kang et al. teaches a lithium secondary battery according to claim 1, wherein the electrode tap includes a first electrode tap and a second electrode tap which are attached to surfaces of the electrode assembly facing each other (claim 8), and
wherein the electrode tap receptor includes a first 10 electrode tap receptor configured to house a portion of the electrode assembly, and a second electrode tap receptor configured to house a portion of the electrode assembly (claim 8), 
wherein the first electrode tap receptor comprises a hole through which a portion of the first electrode tap protrudes to the outside, and the second electrode tap receptor comprises a hole through which a portion of the second electrode tap protrudes to the outside (claim 8).
Regarding claim 8, Kang et al. teaches a lithium secondary battery according to claim 1, 20 wherein a portion in which the case and the electrode tap receptor contact each other is sealed by an adhesive or thermal fusion bonding (claim 9).
Regarding claim 9, Kang et al. teaches a lithium secondary battery according to claim 1, wherein the case is formed of at least one selected from a group consisting of polyethylene, polypropylene, polyethylene terephthalate and polyethylene naphthalate (claim 10).

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,114,717 (hereinafter “Kang et al.”).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, Kang et al. teaches a lithium secondary battery comprising: 
an electrode assembly to which an electrode tap is attached (claim 1); 
an electrode tap receptor configured to house a portion of the electrode assembly (claim 1); 
wherein the electrode tap receptor comprises a hole through which a portion of the electrode tap protrudes to an outside (claim 1); and 
a case formed from one sheet configured to surround the electrode assembly (claim 1), 
wherein an end of the electrode tap receptor and an end of the case partially overlap each other, and the end of the case is disposed over the end of the electrode tap receptor to seal the electrode assembly (claim 1), 
wherein the case surrounds sides of the electrode assembly to which the electrode tap is not attached (claim 1), 
wherein the electrode tap receptor includes a gas barrier layer (claim 1), and 
wherein an inner surface of the electrode tap receptor includes an electrolyte storage part which has a shape of a groove (claim 2).
Regarding claim 2, Kang et al. teaches a lithium secondary battery according to claim 1, wherein the electrode tap receptor is formed in a plurality of layers, and the gas barrier layer is included in an inner layer of the electrode tap receptor (claim 1).
Regarding claim 3, Kang et al. teaches a lithium secondary battery according to claim 1, wherein the gas barrier layer is formed on a portion which contacts the electrode assembly (claim 1).
Regarding claim 4, Kang et al. teaches a lithium secondary battery according to claim 1, wherein the gas barrier layer includes at least one selected from a group consisting of ethylene-vinyl alcohol copolymer, polyvinylidene chloride, polyvinyl alcohol, nylon, polyamide, polyacrylonitrile, linear low-density polyethylene and ionomer copolymer (claim 1).
Regarding claim 5, Kang et al. teaches a lithium secondary battery according to claim 1, wherein the gas barrier layer includes a metal film, a coating layer made of at least one selected from a group consisting of Silica, alumina, rubber, metal, glass and amorphous carbon, or a film having a coating layer in which layered silicate nano particles are dispersed in a polyvinyl alcohol binder (claim 1).
Regarding claim 6, Kang et al. teaches a lithium secondary battery according to claim 1, further comprising: 
a sub receptor provided on an opposite surface of the electrode assembly relative to one surface to which the electrode tap is attached to house a portion the electrode assembly including the opposite surface (claim 3), 
wherein the sub receptor includes a gas barrier layer (claim 3).
Regarding claim 7, Kang et al. teaches a lithium secondary battery according to claim 1, wherein the electrode tap includes a first electrode tap and a second electrode tap which are attached to surfaces of the electrode assembly facing each other (claim 4), and
wherein the electrode tap receptor includes a first 10 electrode tap receptor configured to house a portion of the electrode assembly, and a second electrode tap receptor configured to house a portion of the electrode assembly (claim 4), 
wherein the first electrode tap receptor comprises a hole through which a portion of the first electrode tap protrudes to the outside, and the second electrode tap receptor comprises a hole through which a portion of the second electrode tap protrudes to the outside (claim 4).
Regarding claim 8, Kang et al. teaches a lithium secondary battery according to claim 1, 20 wherein a portion in which the case and the electrode tap receptor contact each other is sealed by an adhesive or thermal fusion bonding (claim 5).
Regarding claim 9, Kang et al. teaches a lithium secondary battery according to claim 1, wherein the case is formed of at least one selected from a group consisting of polyethylene, polypropylene, polyethylene terephthalate and polyethylene naphthalate (claim 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARMEN V LYLES-IRVING/Examiner, Art Unit 1724